On Rehearing.
By express terms of the statute, section 7318, Code 1923, "the decisions of the supreme court shall govern the holdings and *Page 389 
decisions of the court of appeals," etc. By virtue of the foregoing statute this court entered an order, on remandment from the Supreme Court, reversing and remanding the judgment of the lower court, which had been here originally "affirmed." This application for rehearing is presented and filed by appellee and the correctness and validity of said last order is involved. It would serve no good purpose for us to again express our views on the single point of decision involved in this case. The decision of the Supreme Court, as stated, controls. This court, under the facts, held no sufficient or legal demand by plaintiff for delivery was shown to have been made. The Supreme Court, 147 So. 680,1 placed a different construction upon the facts and held that "the plaintiff had asked the defendant to deliver the cattle. This was the equivalent of a demand for the delivery." We, therefore, perforce, must overrule appellee's application for rehearing and this is so ordered. However, in fairness to appellee we think it but proper to state there was nothing to show the time, place, circumstances, or conditions when plaintiff "asked the defendant to deliver the cattle." Upon authority of O. B. Finklea v. Garrick, 226 Ala. 159, 147 So. 680, this application for rehearing is overruled.
1 226 Ala. 159.